Supreme Court

                                                    No. 2013-290-C.A.
                                                    (P1/12-1092ADV)




      State                    :

       v.                      :

Donald Greenslit.              :




 NOTICE: This opinion is subject to formal revision before
 publication in the Rhode Island Reporter. Readers are requested to
 notify the Opinion Analyst, Supreme Court of Rhode Island, 250
 Benefit Street, Providence, Rhode Island 02903, at Telephone 222-
 3258 of any typographical or other formal errors in order that
 corrections may be made before the opinion is published.
                                                                    Supreme Court

                                                                    No. 2013-290-C.A.
                                                                    (P1/12-1092ADV)


                    State                       :

                      v.                        :

             Donald Greenslit.                  :

              Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                           OPINION

       Justice Robinson, for the Court. The defendant, Donald Greenslit, appeals from a

judgment of conviction rendered after a jury trial held in the Providence County Superior Court

on the following counts: Count One, the first-degree murder of Stacie Dorego, in violation of

G.L. 1956 §§ 11-23-1, 11-23-2, and G.L. 1956 § 12-29-5; Count Two, the failure to report the

death of Stacie Dorego with the intention of concealing a crime, in violation of G.L. 1956 § 23-

4-7(f); Count Three, the obstruction of a firefighter while in the execution of his duty, in

violation of G.L. 1956 § 11-32-1; and Count Four, the violation of a no-contact order, in

violation of §§ 12-29-4 and 12-29-5. On appeal to this Court, the defendant contends that the

trial justice erred in denying his motion for a new trial.

       For the reasons set forth in this opinion, we affirm the judgment of the Superior Court.

                                                    I

                                          Facts and Travel

       On March 29, 2012, a Providence County grand jury indicted defendant on the above-

referenced charges of which he was eventually convicted. A jury trial was held over two weeks

in March of 2013. We summarize below the salient aspects of that trial.

                                                 -1-
                                                 A

                                The Testimony of Jami Ouellette

       Jami Ouellette, the sister of the murder victim, Stacie Dorego, testified that, in 2012, Ms.

Dorego lived at 16 Pershing Road in Johnston. Ms. Ouellette further testified that she spoke to

defendant when he telephoned her a few weeks before Ms. Dorego’s death. She stated that, at

the time of that phone call, it had been “rare” for him to call her; she said that he did so

approximately once every four months.        She testified that defendant told her that he was

concerned about his children and that he was unable to enter the home where they resided

because of a restraining order. She stated that it was “very difficult to understand” defendant in

the course of that phone call; she added that defendant was “kind of going on and on, repeating

himself.” She further stated that she offered to call the Department of Children, Youth, and

Families (DCYF), but that defendant told her not to do so. Ms. Ouellette testified that defendant

said that he could not contact DCYF, in spite of her suggestion that he do so. It was her further

testimony that defendant told her “not to worry because [his] mom had money and was able to

take care of the kids * * * and the kids would be fine.”

                                                 B

                               The Testimony of Francis O’Brien

       Francis O’Brien, a friend of defendant, testified that, on the morning of January 22, 2012,

defendant left him a “vague” message, indicating that he had the “best news in the world” for

him and that he needed his help. Mr. O’Brien testified that he went to 16 Pershing Road, where

defendant was at that time, and he observed that defendant was “very happy.” He also stated that

defendant told him that Ms. Dorego had “taken off with a boyfriend to an island * * *.” He




                                               -2-
further stated that defendant discussed with him the possibility of his moving to the house at 16

Pershing Road.

                                               C

                             The Testimony of Chiara Scarcella

       Chiara Scarcella testified that she lived at 14 Pershing Road—i.e., next door to 16

Pershing Road. It was her testimony that it was not uncommon for defendant to come to her

house and “ask to use things.” She testified that, on January 22, 2012, defendant came to her

house several times during the day.

       Ms. Scarcella testified that, upon returning home from doing an errand on the evening of

January 22, she smelled smoke and saw that the kitchen of 16 Pershing Road was filled with

smoke. She stated that she went into the 16 Pershing Road house because she knew that children

were inside and she wanted them to get out. She stated that, once she was in the house,

defendant told her that he was burning wood because the children were cold and that he had

“everything under control.” It was her testimony that defendant’s demeanor was “odd” and

“nervous” during their conversation; she added that he seemed “[a]ngry that [she] was in the

house.”

       Ms. Scarcella stated that she then left the 16 Pershing Road house and her cousin called

the Fire Department.    She testified that, when the police officers and firefighters arrived,

defendant was “very mad” and said: “‘Why did you call the cops?’” She noted that he looked

“panicked” and was pacing. She said that defendant told the firefighters that there were no

children in the house, although she knew that two children were there. She stated that, when

defendant was speaking to the firefighters about the children not being in the house, they were

attempting to enter; she testified that defendant was blocking them with his body by standing in



                                              -3-
the middle of the doorway. She further testified that his blocking activity as he stood in the

doorway prevented a firefighter from entering the house for about forty seconds; she added that,

when a particular firefighter learned that there were children in the house, he pushed defendant

out of the way.

                                                 D

                            The Testimony of Chief Ronald Castelli

       Ronald Castelli, a Battalion Chief in the Johnston Fire Department, testified that on

January 22 he was called to 16 Pershing Road due to a report of smoke coming from a dwelling.

Chief Castelli testified that, upon arriving at that address, he observed smoke filling one of the

rooms. He stated that he went to the side door, which defendant opened. He testified that

defendant told him that there was smoke in the house due to the fact that he had been lighting the

fireplace while the flue was not fully open. Chief Castelli testified that he told defendant that he

wanted to get the children out of the house and then help him ventilate the home. Chief Castelli

stated that defendant was “very adamant” that he did not want help. Chief Castelli testified that

he had to put defendant “up against the refrigerator” and that he told him that they were going to

help him in spite of his protests. He testified that, after this confrontation with defendant, he

exited the house. He further testified that he later saw his fellow firefighter, Lieutenant Paul

Brazenor, escort defendant out of the house. Chief Castelli added that defendant’s demeanor was

“angry” and that he was insistent about wanting to stay in the house.

                                                 E

                         The Testimony of Lieutenant Paul Brazenor

       Lieutenant Paul Brazenor of the Johnston Fire Department testified that, after arriving at

16 Pershing Road, he first encountered defendant when he opened the door to the basement and



                                               -4-
saw him coming up the cellar stairs. He testified that that first encounter was “uneventful;” he

added that he escorted defendant out of the home and said: “‘Let us do our job. I’ll take you

outside, get you some help. Let us do what we do.’” Lieutenant Brazenor further testified that

he made his way to the cellar door again and, when he opened it, he was met by defendant at the

top of the stairs. He stated that he began yelling at defendant, telling him that he was in the way

of the firefighters and saying: “‘I told you to get out of the house. What are you doing here? You

need to leave now.’” He testified that he spun defendant around, forcibly escorting him down

the hallway while screaming at him and forcibly bringing him outside. Lieutenant Brazenor

further testified that defendant said: “‘It’s not a problem. Why are you guys doing this to me? I

don’t see the problem.’” He characterized defendant as “very despondent” and said that he did

not come with him willingly and was “dragging his feet a little bit.”

       Upon returning to the basement, Lieutenant Brazenor discovered what were later

confirmed to be the remains of Stacie Dorego.

                                                      F

                                    The Testimony of Kevin Brady

       Kevin Brady, a police officer in the Johnston Police Department, testified that, as

Lieutenant Brazenor of the Johnston Fire Department was escorting defendant out of the house,

he said: “‘Would somebody please detain this guy? He keeps coming back into the house.’”

Officer Brady testified that it appeared that Lieutenant Brazenor was forcibly escorting defendant

out of the house. Officer Brady stated that he then detained defendant by standing in front of

him and keeping him in a “confined area.” He testified that defendant looked at the house and

said several times in an “aggressive” tone: “‘Get out of my f* * *ing house. I’m a good father.’”

Officer Brady characterized defendant as having been “belligerent.”



                                                -5-
                                                G

                                The Testimony of Alex Boisclair

       Alex Boisclair, who was detained with defendant at the Adult Correctional Institutions

(ACI), testified that defendant had shared the details of the murder with him.1 He testified that

defendant told him that, around Christmastime of 2011, he had seen an e-mail from Ms. Dorego

to one of her friends in which she stated that she had been unfaithful to defendant for the

previous two years. Mr. Boisclair further testified that defendant told him that he had spoken to

Ms. Dorego’s sister “about if anything happened to him or her, meaning Stacie [Dorego], that the

kids would be all set with her, she’d take care of them.” Mr. Boisclair testified that defendant

said that, since Christmastime, he had been planning for the care of his children in the event that

he and Ms. Dorego could no longer care for them.

       Mr. Boisclair said that defendant told him that, at the time when the crimes at issue were

committed, Ms. Dorego had been on the bed and had asked defendant to “join her in bed.” He

said that defendant told him that he had said to Ms. Dorego, “No, it’s not going to happen” and

she responded: “Why not?” He testified that defendant said that Ms. Dorego then sat up and

moved off the bed towards him. Mr. Boisclair stated that defendant told him that he then

“grabbed the knife and * * * stabbed her five times.”




1
        Mr. Boisclair provided information about Ms. Dorego’s death to the Johnston Police
Department that was not yet publicly known, but that was consistent with what would be the
evidence at trial. An example of the information of that nature that Mr. Boisclair said was
conveyed to him by defendant would be the fact that, in the kitchen at 16 Pershing Road,
defendant had left a phone book open to a page containing truck rental listings. Detective Joshua
Haywood testified that a still photograph of the kitchen, which was taken by investigators and
eventually entered into evidence at trial, revealed a phone book lying open to a page containing
truck rental listings.
                                               -6-
       Mr. Boisclair testified that, during their time together at the ACI, defendant displayed no

remorse and that it was “almost as if [Ms. Dorego’s death] was weight off his shoulders;” he

characterized defendant’s emotional state as “excited.”

                                                 H

                            The Testimony of Dr. Christina Stanley

       Doctor Christina Stanley, the Chief Medical Examiner for the State of Rhode Island,

testified that she performed an examination of the remains found at 16 Pershing Road. She

stated that a definitive identification was made to the effect that the remains were those of Stacie

Dorego. She further testified that there were three detectable stab wounds in Ms. Dorego’s heart,

which had caused her death. Doctor Stanley stated that the manner of death was “homicide.”

                                                  I

                      The Verdict and Subsequent Motion for New Trial

       The jury returned a verdict finding defendant guilty on all four counts.2           He was

sentenced to the following terms: on Count One, life imprisonment; on Count Two, five years to

serve; on Count Three, one year to serve; and on Count Four, one year to serve. Each of the

latter three sentences is to be served consecutively.

       The defendant having moved for a new trial, on March 27, 2013, a hearing was held on

that motion, at the conclusion of which the trial justice denied the motion. A timely notice of

appeal was filed.




2
       The defendant was found guilty of both the failure to report the death of Stacie Dorego
with the intention of concealing a crime and the violation of a no-contact order, but he has not
appealed from those convictions.
                                                -7-
                                                 II

                                       Standard of Review

       When addressing a motion for a new trial which posits that the weight of the evidence

was inadequate to support a conviction, the trial justice “acts as a thirteenth juror and exercises

independent judgment on the credibility of witnesses and on the weight of the evidence.” State

v. Hie, 93 A.3d 963, 974 (R.I. 2014) (internal quotation marks omitted); see State v. Gonzalez,

56 A.3d 96, 102 (R.I. 2012); State v. Adefusika, 989 A.2d 467, 480 (R.I. 2010). The trial justice

is required to engage in a three-step analysis. Hie, 93 A.3d at 974; Gonzalez, 56 A.3d at 102;

Adefusika, 989 A.2d at 480. He or she must “(1) consider the evidence in light of the jury

charge, (2) independently assess the credibility of the witnesses and the weight of the evidence,

and then (3) determine whether he or she would have reached a result different from that reached

by the jury.” Hie, 93 A.3d at 974 (internal quotation marks omitted); Gonzalez, 56 A.3d at 102;

Adefusika, 989 A.2d at 480. If, after completing that three-step analytical process, “the trial

justice agrees with the jury’s verdict or if the evidence is such that reasonable minds could differ

as to the outcome, the motion for a new trial should be denied.” Gonzalez, 56 A.3d at 102

(internal quotation marks omitted). However, if the trial justice does not agree with the jury’s

verdict or “does not agree that reasonable minds could differ as to the proper disposition of the

case,” then the trial justice must complete a fourth analytical step in which he or she

“determine[s] whether the verdict is against the fair preponderance of the evidence and fails to

do substantial justice.” Id. (internal quotation marks omitted); see Hie, 93 A.3d at 975; State v.

Robat, 49 A.3d 58, 71 (R.I. 2012); Adefusika, 989 A.2d at 480. If the trial justice concludes that

“the verdict meets this standard, then a new trial may be granted.” State v. Rosario, 35 A.3d 938,

947 (R.I. 2012) (internal quotation marks omitted).



                                               -8-
        This Court has indicated that, with respect to a trial justice’s ruling on a motion for new

trial, the “record should reflect a few sentences of the [trial] justice’s reasoning on each point.”

Hie, 93 A.3d at 975 (internal quotation marks omitted); see State v. Garrett, 91 A.3d 793, 800

(R.I. 2014); Robat, 49 A.3d at 71. In providing his or her rationale, the trial justice is not

required to “refer to all the evidence supporting the decision; rather, he or she need only cite

evidence sufficient to allow this [C]ourt to discern whether the justice has applied the appropriate

standards.” Robat, 49 A.3d at 71 (internal quotation marks omitted); see Hie, 93 A.3d at 975;

Gonzalez, 56 A.3d at 102.

        When we review a trial justice’s denial of a motion for a new trial, “[i]f the trial justice

has complied with [the above-summarized] procedure and articulated adequate reasons for

denying the motion, his or her decision will be given great weight and left undisturbed unless the

trial justice overlooked or misconceived material evidence or otherwise was clearly wrong.”

Garrett, 91 A.3d at 800; see Hie, 93 A.3d at 975; Robat, 49 A.3d at 71. This Court is deferential

to the trial justice’s ruling because “a trial justice, being present during all phases of the trial, is

in an especially good position to evaluate the facts and to judge the credibility of the witnesses.”

Gonzalez, 56 A.3d at 103 (internal quotation marks omitted); see Robat, 49 A.3d at 71. In the

same vein, we have stated that “[t]his Court affords a great deal of respect to the factual

determinations and credibility assessments made by the judicial officer who has actually

observed the human drama that is part and parcel of every trial and who has had an opportunity

to appraise witness demeanor and to take into account other realities that cannot be grasped from

a reading of a cold record.” Hie, 93 A.3d at 975 (internal quotation marks omitted).




                                                 -9-
                                                III

                                             Analysis

       On appeal, defendant contends that the trial justice erred when she conducted a review of

the weight of the evidence and concluded that it was adequate to support the conviction for first-

degree murder and obstruction of a firefighter while in the execution of his duty.3 Specifically,

defendant argues that the “[s]tate failed to present evidence of premeditation sufficient to justify

a conviction for first degree murder.” Furthermore, with respect to the obstruction charge,

defendant argues that he had not been told that he could not reenter his home when he

encountered Lieutenant Brazenor on the basement stairs for a second time, and he points to the

fact that he did not reenter the home once he had been instructed not to go back inside.

       In the instant case, the trial justice adhered to the requisite three-step analysis, to which

she explicitly alluded at the outset of her ruling on defendant’s motion for a new trial. See

generally Gonzalez, 56 A.3d at 102; Adefusika, 989 A.2d at 480.

       The trial justice began by summarizing the testimony and evidence presented at trial.

Next, the trial justice engaged in the first step of the three-step analysis by considering the

evidence in light of the jury charge. See Hie, 93 A.3d at 974; Gonzalez, 56 A.3d at 102;

Adefusika, 989 A.2d at 480. With respect to the charge of first-degree murder, the trial justice

recognized that premeditation is the critical differentiating factor between murder in the first

3
        As we have frequently indicated, a motion for a new trial may be predicated on one of
two different grounds. State v. Clark, 974 A.2d 558, 569-70 (R.I. 2009); see State v. Fleck, 81
A.3d 1129, 1133 (R.I. 2014). A defendant may argue that the “weight of the evidence was not
adequate to convict him, or, in the alternative, he may argue that the evidence was legally
insufficient to support a conviction.” Fleck, 81 A.3d at 1133. In the instant case, defendant
states that there was “insufficient evidence presented to the jury to withstand a conviction for
first degree murder or obstruction of a firefighter while in the execution of his duty.” However,
defendant has opted to provide this Court exclusively with authorities relative to the standard of
review pertaining to the weight of the evidence. Accordingly, we shall consider defendant to
have based his appeal solely on a challenge to the weight of the evidence.
                                               - 10 -
degree and murder in the second degree. See State v. Gillespie, 960 A.2d 969, 976-77 (R.I.

2008) (stating that “the distinction between first-degree and momentary-intent-based second-

degree murder is the duration of the defendant’s intent to kill”) (emphasis in original).

Accordingly, the trial justice noted that, before the time of the murder, defendant had called Ms.

Ouellette and discussed “what would happen to the children” and indicated that “they would be

taken care of.” Additionally, the trial justice noted that Mr. Boisclair testified that defendant had

shared the details of Ms. Dorego’s murder with him and indicated that he had been planning her

murder since concluding around Christmastime that she had been unfaithful to him. The trial

justice also noted that Mr. Boisclair testified that defendant discussed with him his phone call to

Ms. Ouellette. The trial justice further noted that Mr. O’Brien said that defendant had discussed

with him the possibility of Mr. O’Brien moving into the 16 Pershing Road home when he saw

him on January 22 and also indicated to Mr. O’Brien that Ms. Dorego had left with a boyfriend.

The trial justice observed that such behavior lacked the “volatility [or] passion as to what had

happened,” which is sometimes seen in second-degree murder or manslaughter. The trial justice

concluded that, after examining the evidence in light of the charge to the jury, the evidence was

sufficient to support the jury’s finding that Stacie Dorego was the victim of first-degree murder.

       With respect to the charge of obstruction of a firefighter, the trial justice noted that, after

Lieutenant Brazenor encountered defendant for the first time, he escorted him out of the house

and asked him to let the firefighters do their job, but that when Lieutenant Brazenor attempted to

enter the basement a second time, defendant was again at the top of the stairs. The trial justice

noted that Lieutenant Brazenor became angry with defendant, forcibly removed him from the

home, and asked other officers to detain defendant because he was obstructing him. The trial

justice also noted that defendant’s “manner of interaction” with the firefighters was reflected in



                                               - 11 -
Chief Castelli’s testimony that he had to move defendant out of the way so that a firefighter

could remove the children from the home. In the trial justice’s view, that evidence was sufficient

to support the charge of obstructing the firefighters.

       The trial justice completed the second step of the required analysis by independently

assessing the credibility of the witnesses and the weight of the evidence. See Hie, 93 A.3d at

974; Gonzalez, 56 A.3d at 102; Adefusika, 989 A.2d at 480. She said that she found all the

witnesses to be credible.     Notably, the trial justice indicated that she believed Lieutenant

Brazenor and Chief Castelli and concluded that they were “credible as to their observations on

that evening.” She also determined that Ms. Ouellette was credible and was “telling the truth.”

The trial justice noted that Mr. Boisclair was the only witness whose credibility was called into

question by defendant at trial. Nevertheless, the trial justice found Mr. Boisclair to be “credible”

and “truthful;” she added that, although Mr. Boisclair had initially sought to use the information

shared with him by defendant as a “get-out-of-jail card,” he stated that he decided to testify, even

though he did not gain anything by doing so, because it was “the right thing to do.” The trial

justice further noted that, at the time Mr. Boisclair disclosed the information to the Johnston

Police, some of it was not publicly known, so that he could have learned of it only from

defendant.

       Next, the trial justice completed the third step of the analysis by determining whether she

would have reached a different result from that reached by the jury. See Hie, 93 A.3d at 974;

Gonzalez, 56 A.3d at 102; Adefusika, 989 A.2d at 480. The trial justice explicitly stated that she

agreed with the jury’s verdict and “would have found the defendant guilty of all these

four charges that [were] submitted to the jury.”




                                                - 12 -
       Accordingly, the trial justice denied defendant’s motion for a new trial. We do not

perceive any error in the trial justice’s application of the three-step analysis or in her agreement

with the jury’s verdict.

       Although the trial justice addressed and dealt with the motion for a new trial in a

completely proper manner, we have chosen in this instance to opine further about two specific

contentions raised on appeal by defendant. He argues that the “[s]tate failed to present evidence

of premeditation sufficient to justify a conviction for first degree murder.”         See State v.

Rodriguez, 822 A.2d 894, 909 (R.I. 2003) (noting that the “distinction between first- and second-

degree murder is whether the evidence indicates that premeditation existed for some appreciable

length of time before the murder occurred or whether the evidence shows that premeditation, if it

existed at all, occurred for just a mere moment before the murder”). The defendant contends that

the trial justice placed great weight on his actions subsequent to Ms. Dorego’s death, whereas, in

his view, the trial transcript shows that he was “not acting in his right mind,” which would

indicate that premeditation was lacking.      In fact, however, the trial justice looked to Mr.

Boisclair’s testimony about what defendant said to him as evidence of premeditation. She

observed that “[o]n his testimony alone, we certainly have enough information for a jury to

consider the charge of * * * first degree murder.” The trial justice also looked to the timing of

defendant’s phone call to Ms. Ouellette as evidence of premeditation. That phone call was made

around Christmastime, and Mr. Boisclair testified that defendant had told him about discovering

what he deemed to be evidence of Ms. Dorego’s infidelity. Although defendant argues that his

actions after Ms. Dorego’s death show that he “was not acting in his right mind,” the trial justice

found that his actions did not show the “volatility [or] passion as to what had happened” that is

characteristic of second-degree murder; and we see no basis for rejecting that finding.



                                               - 13 -
Consequently, we are satisfied that the trial justice placed adequate weight on defendant’s

actions prior to Ms. Dorego’s death in determining that her murder was premeditated.

       The defendant further contends that Mr. Boisclair’s testimony establishes “a fleeting

intent” on defendant’s part that was “contemporaneous with the act of stabbing Ms. Dorego,”

rather than premeditation. It should be recalled, however, that the trial justice did not rely solely

on Mr. Boisclair’s testimony regarding the murder itself, but rather looked to the timing of the

discovery of Ms. Dorego’s purported infidelity, which coincided with defendant’s phone call to

Ms. Ouellette.

       The defendant also contends that his phone conversation with Ms. Ouellette could not

establish premeditation because it was merely an expression of his concern for his children.

However, the trial justice looked not only to the content of the conversation, but also the timing

of the phone call as evidence that he had planned the murder with premeditation. Accordingly, it

is our view that the trial justice did not err when she determined that the evidence was adequate

to support a conviction for first-degree murder.

       With respect to the conviction for obstruction of a firefighter, defendant argues that he

was not explicitly told that he could not return inside the house when Lieutenant Brazenor first

encountered him on the basement stairs and escorted him out of the home. On that basis, he

argues that he was not obstructing the firefighters by returning to the basement. The defendant

points to the fact that, after being removed from the home a second time, he complied with

Lieutenant Brazenor’s instruction not to go back inside, and he also notes that there was no

testimony that the firefighters were “actually hindered in any way.” In defendant’s view, his

being “merely present” inside the house at 16 Pershing Road is insufficient evidence to support a

conviction for obstruction. The trial justice reasoned that defendant’s presence on the basement



                                               - 14 -
stairs during his first encounter with Lieutenant Brazenor was sufficient to support the

obstruction conviction. She stated that, unless “[Lieutenant Brazenor could] somehow walk

through defendant, [defendant’s presence there was] an obstruction.” The trial justice found

defendant’s return to the basement stairs after having already been removed to be of even greater

significance because Lieutenant Brazenor was again distracted from his duties as a firefighter in

order to remove defendant from the house for a second time. The trial justice further noted that

defendant’s “whole manner of interaction with the firefighters [was] also shown by Chief

Castelli, who had moved him out of the way to even let the firefighter in to get the children out

of the house.”    Moreover, although the trial justice did not specifically address whether

defendant “hindered” the firefighters, defendant’s return to the basement stairs after being

removed from the home certainly impeded Lieutenant Brazenor in the execution of his official

duty.   See DeFusco v. Brophy, 112 R.I. 461, 464, 311 A.2d 286, 288 (1973) (defining

“obstruction” in the context of § 11-32-1 as meaning “to interpose obstacles or impediments, to

hinder, impede, or in any manner intrude or prevent, and this term does not necessarily imply the

employment of direct force or the exercise of direct means”) (internal quotation marks omitted).

        Based on our review of the record and the trial justice’s application of the three-step

analysis and after consideration of the defendant’s several contentions, it is clear to us that the

trial justice performed the requisite analysis completely and more than adequately explained her

reasoning. We perceive no basis for concluding that the trial justice was either clearly wrong or

that she misconceived or overlooked material evidence when she denied the defendant’s motion

for a new trial. Accordingly, we uphold the trial justice’s denial of the defendant’s motion for a

new trial.




                                              - 15 -
                                                IV

                                         Conclusion

       For the reasons set forth in this opinion, we affirm the judgment of the Superior Court.

The record may be remanded to that tribunal.




                                               - 16 -
                                 RHODE ISLAND SUPREME COURT CLERK’S
                                               OFFICE

                                 Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:        State v. Donald Greenslit.

CASE NO:              No. 2013-290-C.A.
                      (P1/12-1092ADV)

COURT:                Supreme Court

DATE OPINION FILED: March 11, 2016

JUSTICES:             Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:           Associate Justice William P. Robinson III

SOURCE OF APPEAL:     Providence County Superior Court

JUDGE FROM LOWER COURT:

                      Associate Justice Susan E. McGuirl

ATTORNEYS ON APPEAL:

                      For State: Lauren S. Zurier
                                 Department of Attorney General

                      For Defendant: Jodi M. Gladstone, Esq.